Citation Nr: 1046690	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-34 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to additional vocational rehabilitation benefits 
under 38 U.S.C. 
Chapter 31


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to April 
1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision issued by the Vocational 
Rehabilitation and Counseling (VR&C) Division of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to additional vocational rehabilitation benefits.  
The Veteran testified before the Board in April 2010.  


FINDING OF FACT

The Veteran was found to be rehabilitated to the point of 
employability on January 20, 2006, and is therefore not 
authorized to receive additional video equipment supplies or 
continued VA outpatient dental treatment.    

 
CONCLUSION OF LAW

The criteria for additional vocational rehabilitation benefits 
under 38 U.S.C. Chapter 31 have not been met.  38 U.S.C.A. §§ 
3104, 3106 (West 2002); 38 C.F.R. §§ 17.47, 17.161, 21.210, 
21.212, 21.214, 21.258 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he should be entitled to additional 
vocational rehabilitation benefits in the form of video equipment 
supplies in the amount of $10,166.00 and continued dental 
services.  

The law governing the Veteran's entitlement to Chapter 31 
services and assistance includes the provision of individualized 
tutorial assistance, tuition, fees, books, supplies, and 
equipment and other training materials determined by VA to be 
necessary to accomplish the purposes of the rehabilitation 
program in the individual case.  38 U.S.C.A. § 3104(a)(7)(A) 
(West 2002); 38 C.F.R. § 21.212 (2010).  

Further regulations state that supplies and services which may be 
furnished, subject to the provisions of 38 C.F.R. § 21.258 
(2010), to a Veteran for whom self-employment has been approved 
as the occupational objective, are generally limited to those 
necessary to begin operations:  (1) minimum stocks of materials, 
e.g., inventory of saleable merchandise or goods, expendable 
items required for day-to-day operations, and items which are 
consumed on the premises; (2) essential equipment, including 
machinery, occupational fixtures, accessories, appliances; and 
(3) other incidental services such as business license fees.  38 
C.F.R. § 21.214(e) (2010). 

The special services listed in § 21.214(e) shall be provided as 
necessary for the most severely disabled Veteran.  The term most 
severely disabled Veteran means a Veteran who has been determined 
to have a serious employment handicap and limitations on 
employability arising from the effects of disability (service-
connected and nonservice-connected) which necessitates selection 
of self-employment as the Veteran's vocational goal.  38 C.F.R. § 
21.258 (2010).

A Veteran with an employment handicap may not be furnished any of 
the special services described in § 21.214(e).  However, if it is 
determined that consideration of self-employment is warranted, VA 
may provide:  (1) incidental training in the management of small 
business; (2) licenses or other fees required for employment and 
self-employment; and (3) the tools and supplies which would 
ordinarily be required for the Veteran to begin employment in the 
field which he has trained.  38 C.F.R. § 21.258(d) (2010).

The regulations further provide that supplies may only be 
furnished during the following periods: (1) extended evaluation; 
(2) rehabilitation to the point of employability; (3) employment 
services; and (4) an independent living services program.  
38 C.F.R. § 21.210(c) (2010).  

In this case, the evidence shows that the Veteran was found to 
have a serious employment handicap in March 1999 and was approved 
for a program of self-employment in July 2004.  Therefore, the 
Veteran was entitled to all necessary supplies to accomplish the 
purposes of his vocational rehabilitation program.  The Veteran 
was provided $25,000 in necessary supplies and equipment for his 
goal of working in still photography and video production.  He 
was informed in a November 2005 phone conversation that no 
additional purchases could be made because he was almost at his 
$25,000 limit, and he indicated that was satisfactory.  On 
January 20, 2006, the VR&C found the Veteran to be rehabilitated, 
as he had overcome the effects of his disability and was suitably 
self-employed.  

The Veteran seeks entitlement to additional video equipment 
supplies because his current photography business has been slow 
with only minimal profit.  He reports that his son is a special 
needs child and that he is not making enough money to cover his 
son's needs.  He states that he would be making twice as much 
profit if he were to have access to video equipment.  While the 
Board is sympathetic to the Veteran's contentions, the regulation 
clearly states that the Veteran is only entitled to all necessary 
supplies to meet his vocational goal during periods of extended 
evaluation, rehabilitation to the point of employability, 
employment services, or an independent living services program.  
38 C.F.R. § 21.210(c).  The Veteran was found to be rehabilitated 
to the point of employability in January 2006.  Therefore, as the 
Veteran has already been found to be suitably self-employed, he 
is not entitled to additional supplies at this time.  
Furthermore, the regulations also provide that the supplies and 
services which may be furnished to a Veteran for whom 
self-employment has been approved are generally limited to those 
necessary to begin operations:  38 C.F.R. § 21.214(e) (2010).  
However, the Veteran is not seeking to begin operations, but to 
continue operations at a greater profitability.  The regulations 
do not permit the issuance of supplies or services for that 
purpose.

Regarding the Veteran's claim for continued dental services, a 
Veteran who is participating in a rehabilitation program under 
38 U.S.C. Chapter 31 may be authorized dental services as are 
professionally determined to be necessary for any of the reasons 
enumerated in 38 C.F.R. § 17.47(i)(2) (2010).  38 C.F.R. § 
17.161(i) (2010).  However, as the Veteran has been found to be 
rehabilitated to the point of employability.  Therefore, he is no 
longer considered to be participating in a rehabilitation program 
under 38 U.S.C. Chapter 31.  38 C.F.R. § 17.47(i)(1).  Therefore, 
because the Veteran is no longer participating in a 
rehabilitation program under 38 U.S.C. Chapter 31, he is not 
entitled to continued dental services.  

Finally, the Board notes that although the Veteran initially 
stated in his April 2007 notice of disagreement that he was 
entitled to additional video equipment, marketing resources, and 
training for his still photography and video production vocation, 
he later testified at an April 2010 travel board hearing before 
the Board that he was only seeking entitlement to additional 
equipment and dental services at that time.

Because the Veteran does not currently contend that he is 
entitled to additional training or resources, the Board finds 
that the relevant provisions regarding additional vocational 
rehabilitation training and resources are not applicable in this 
case.  38 C.F.R. §§ 21.78, 21.284 (2010).     

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist 

Upon receipt of a substantially complete application for 
benefits, VA is required to notify the Veteran of certain 
information and to assist in the development of the claim.  38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010). 

However, those provisions are inapplicable to claims such as this 
one because the statutes at issue in this matter are not found in 
Chapter 51 of Title 38 of the United States Code, but in Chapter 
31.  Barger v. Principi, 16 Vet. App. 132 (2002). 




ORDER

Entitlement to additional vocational rehabilitation benefits 
under 38 U.S.C. Chapter 31 is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


